Citation Nr: 1137191	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hemochromatosis.

2.  Entitlement to service connection for osteoarthritis of the right shoulder, claimed as secondary to hemochromatosis.

3.  Entitlement to service connection for osteoarthritis of the left shoulder, claimed as secondary to hemochromatosis.

4.  Entitlement to service connection for osteoarthritis of the right hand, claimed as secondary to hemochromatosis.

5.  Entitlement to service connection for osteoarthritis of the left hand, claimed as secondary to hemochromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978 and from September 1978 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action of the Department of Veterans Affairs Regional Office (RO), which in pertinent part denied entitlement to service connection for hemochromatosis, and for osteoarthritis of the shoulders and hands due to hemochromatosis.

In September 2008 the Veteran and his brother testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In November 2009 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.



FINDINGS OF FACT

1.  The Veteran's hemochromatosis is a congenital disease that existed prior to military service and did not worsen during service. preexisted his military service and was not aggravated or otherwise worsened beyond the natural progression of the underlying disease process in service.

2.  Osteoarthritis of the bilateral shoulders and hands was not shown in service or for several years thereafter, and has been attributed to hemochromatosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hemochromatosis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  The criteria for establishing service connection for osteoarthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for establishing service connection for osteoarthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for establishing service connection for osteoarthritis of the right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for establishing service connection for osteoarthritis of the left hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2004 and December 2004 letters the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An additional letter dated in April 2010 provided the same notice and also described the information and evidence needed to substantiate a claim for service connection on a secondary basis.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records from both periods of service, post service VA treatment records, a medical article about hemochromatosis, lay statements and hearing testimony, and VA examination reports.  

Moreover, the prior remand directives have been substantially complied with.  VA treatment records were obtained and a VA examination was conducted.  The Board acknowledges that the November 2009 remand instructed the examination to be performed by a specialist in hematology, and that the examiner is an internist.  However, the physician's specialty in internal medicine is not inconsistent with knowledge of the Veteran's disease.  Here, the examiner reviewed the claims folder, obtained a medical history from the Veteran, and clearly described relevant physical examination findings and medical conclusions that were consistent with contemporaneous medical evidence of record.  The examiner provided a detailed opinion reflecting his knowledge of the disease, and he provided a rationale for the opinions provided.  Accordingly, the Board finds that the prior remand order has been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  

The Board notes that in correspondence dated in July 1999, the Colorado Department of Human Services requested VA treatment records from the RO to determine if the Veteran was eligible for disability benefits from the Social Security Administration (SSA).  A November 2004 SSA inquiry report showed a disability onset date for SSA purposes of October 1997 and a date of initial and current entitlement to SSA benefits as April 1998.  In correspondence from the Veteran dated in November 2004, he stated that "as a result of the SSA reviewing his VA medical records to date," he had been receiving SSA disability benefits for a number of years.  

In this case, there is no reasonable possibility that any SSA records would aid in substantiating the Veteran's claim.  As discussed below, competent evidence demonstrates that the Veteran's hemochromatosis is a congenital disease that was present prior to service, although first diagnosed more than 12 years after service.  However, the Veteran indicated that the award of SSA benefits was based on a review of his VA treatment records.  As the claims file already contained VA treatment records dated from December 1993 to December 1997 at the time that he was initially entitled to SSA benefits in April 1998 and he has indicated that he has only been treated for hemochromatosis at the Denver VA Medical Center, SSA records pertaining to hemochromatosis and associated osteoarthritis would be duplicative of those already of record.  In addition, the Veteran contends that his hemochromatosis was not treated or diagnosed in service.  Rather he contends the condition was aggravated by military service.  The Veteran's service treatment records are already contained in the claims file, and SSA records reflecting disability diagnosed 12 years after service would not show the status of the disorder during service.  Moreover, available VA medical records already reflect that osteoarthritis of the shoulders and hands is related to hemochromatosis.  Consequently, remand to obtain SSA records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that although his hemochromatosis was first diagnosed more than 12 years after separation from service, it was first manifested in service.  Specifically, he and his family members have attested to his complaints of constant fatigue and joint pain during service as well as abdominal distress and frequent trouble sleeping.  He argues that doctors failed to perform the necessary tests to detect the disorder and that if his hemochromatosis had been properly diagnosed in service, appropriate treatment could have been initiated and he would not have the medical problems, including osteoarthritis of the shoulders and hands, that he now has because of his hemochromatosis.  In other words, he claims that undiagnosed hemochromatosis was aggravated during military service because it was not detected, and therefore, he developed associated medical problems that may have been avoided.  

In support of his claim that hemochromatosis was first manifested and was aggravated by military service, he submitted a detailed medical article about hemochromatosis published by The American Hemochromatosis Society.  The article explains that hemochromatosis is a genetic condition of abnormal iron metabolism that permits absorption of too much iron from an ordinary diet.  Hereditary hemochromatosis is an autosomal recessive disorder, also known as iron overload or iron storage disease.  The article further explains that patients can have iron overload and not have symptoms, or iron storage in vital body organs can damage and may cause chronic fatigue; cirrhosis/cancer of the liver; arthritis/joint pain; impotence/sterility; hair loss; diabetes (bronze diabetes, a darkening, graying of the skin not caused by sun exposure); cancer; abdominal pain/swelling; weight loss; frequent colds/flu/infections, compromised immune system; headaches; hypothyroidism; heart irregularities/heart failure/heart attack; and cirrhosis of the liver/ hepatoma/liver cancer.  

In a March 1974 enlistment report of medical history, the Veteran did not identify symptoms associated with hemochromatosis, nor was hemochromatosis noted on enlistment examination.  His weight was recorded as 143 pounds, and his height was 74 inches (six feet, two inches tall).  He did report a history of head injury, and a physician's summary detailed that he had a concussion two weeks ago (prior to enlistment) and was not hospitalized and had no sequalae.  A right eye scar was noted on examination.  

In an April 1976 report of medical history for overseas service, he reported having swollen or painful joints, cramps in his legs, frequent indigestion, frequent trouble sleeping, and depression or excessive worry among other complaints.  He denied stomach, liver, or intestinal trouble.  He again reported a head injury and wrote "(1974 auto accident)."  He elaborated that in a January 1974 car accident he sustained a severe cut over his right eye and whiplash, and he was treated at Wentworth Douglas Hospital in Dover, New Hampshire.  Clinical evaluation of the upper and lower extremities, hands, feet, and psychiatric functioning was reported as normal.  In a December 1977 medical examination report, he was noted to have a personality character disorder, possible aggressive personality as noted in health record; his weight was 141 pounds.  In an August 1978 report of medical history, he denied presently having or having a history of swollen or painful joints; cramps in his legs; stomach, liver, or intestinal trouble; recent gain or loss of weight; arthritis; painful or "trick" shoulder or elbow; frequent trouble sleeping; or depression or excessive worry.  Examination findings were reported as normal except for identifying body marks, scars, or tattoos.  His weight was recorded as 141 pounds.

His service treatment records from both periods of service reflected numerous musculoskeletal or joint complaints; however, in each instance the complaint related to a specific injury.  In May 1974 he stated that he twisted his left knee one day ago and now had pain and stiffness; he continued to complain of left knee pain in other sick call or physical therapy visits in May 1974.  In July 1974 he stated he was standing 15 to 16 hours per day and complained of sore feet.  The assessment was fallen arches.  In September 1974 he complained of acute low back pain, indicating that he went out in New York City and passed out and woke somewhere else.  The impression was possibly mugged.  A few weeks later he complained of hurting his left hand after slipping while climbing into bed and catching himself, twisting his hand.  The impression was sprain left wrist.  In October 1974 he stated that he slipped while climbing into rocks and injured his left hand.  The assessment was x-rays appear negative for fracture.  In December 1975 he complained of feeling a snap in his lumbar sacral area after putting his suitcase on a luggage rack on a bus.  

During his second period of service in October 1978 he complained of right knee pain and back pain and stated that he had been in advanced individual training for a few weeks.  He complained of some pulled muscles or torn ligaments in his right shoulder and right thigh in October 1978 and stated that he injured his right shoulder and right elbow after falling off a bicycle in November 1978.  In March 1979 he stated that he hit his right hand on a door.  The assessment was bruised knuckle third finger right hand.  He complained of right knee pain after hitting it on a truck door.  In March 1980 he stated that he hit his left knee on concrete one month ago, and it was still bothering him.  The assessment was bruised knee.  He continued to complain of left knee pain from the same injury in April 1980.  In November 1981 he complained of pain in the back of his right knee while carrying a table upstairs.  The assessment was rule out stretched tendon.  In February 1983 he complained of pain in the right arm after straightening it.  The assessment was tendonitis.

His service treatment records reflect a single complaint of fatigue shortly after his fiancée was apparently killed.  A May 1974 treatment note indicates that the Veteran was brought in via ambulance after an episode of "syncope."  He was observed to be in a conscious state and in a very depressed mood characterized by tears and occasional shaking.  He stated that his fiancée was shot and killed one week ago, but he did not learn about it until after the funeral.  He expressed a desire to get out of boot camp and start a new life.  The assessment was anxiety reaction, not suicidal.  Valium was prescribed and available from the dispensary to him upon request.  Approximately one week and a half later, in June 1974, he complained of a sore throat and cough for one week.  Examination findings included fatigue without anorexia.  The assessment was viral URI (upper respiratory infection).  In June 1975 he again alleged that his fiancée had been shot and killed and that her funeral had been held.  He was granted seven days of leave as requested, but the examiner, who indicated that he had reviewed the Veteran's health records, remarked that he believed the situation was "shaky at best."  The Veteran stated that he had no recall or memory of the name of the fiancée he described just one year earlier.

His service treatment records also reflect some complaints of abdominal pain.  In July 1974 he complained of an upset stomach with a feeling of a knot in his stomach for 25 minutes after eating dinner.  The assessment was hyperacidity.  The next day he complained of nausea for two days with vomiting three times.  He stated that he was "a nervous wreck" in anticipation of an upcoming surgery [in five days].  The assessment was nausea and vomiting secondary to hyperacidity secondary to nervousness.  In an August 1974 treatment note he complained of gas pains with diarrhea since the morning and not eating for 24 hours.  The assessment was minor fecal impaction.  In October 1974 he complained of stomach cramps and three loose bowel movements.  The impression was intestinal virus.  In December 1976 he complained of hemorrhoids for three days.  The assessment was external hemorrhoids.  In July 1977 he complained of acute diarrhea and was prescribed medication.  In March 1979 he complained of a sharp little abdominal pain when coughing for three days, stating that he has had the problem before, but it usually went away in four or five hours.  The assessment was gastric indigestion.  In July 1979 he complained of diarrhea and hemorrhoids for three days.  The assessment was diarrhea, hemorrhoids.

In an emergency room note dated in March 1981, he complained of possible food poisoning for 12 hours after eating a hamburger and mayonnaise.  In another note the same day he complained of possible food poisoning with dizziness, hot and cold flashes, stomach cramps, weakness, and diarrhea.  The assessment was gastroenteritis.  He was seen by two different medical providers for the same complaints the next day.  The assessment was suspect continued gastroenteritis, rule out appendicitis; and afebrile gastroenteritis.  In June and July 1982 he complained of trouble with prolapsed hemorrhoids for five or six years and underwent a hemorrhoidectomy in July 1982.  Service treatment records were silent for any further abdominal or gastrointestinal complaints.

The Veteran's original claim for service connection was received in December 1992 and included claims for hearing loss, a perforated ear drum, hemorrhoids, a low back disorder, migraine headaches, and a left testicular vesicle.  He did not mention or describe any chronic joint pain, fatigue or sleep disorder, or intestinal or abdominal problems.  

Post-service Denver VA treatment records dated from December 1993 to December 1997 were silent for any complaints, findings, or reference to shoulder problems.  In a VA treatment record dated in December 1993, the Veteran presented for follow-up of probable right brachial plexitis with two prior episodes "(2 + 10 years ago of brachial plexitis) - had sudden onset [in] November."  

In an August 1994 VA rheumatoid clinic consultation request to evaluate for a possible autoimmune disease, he reported five episodes of brachial plexitis and now complained of swelling and pain in the right second and third metaphalangeal joint.  In the consultation report he described a history of four episodes of brachial plexitis with constant pain down his right forearm that began one and a half months ago, but had now resolved.  The assessment was brachial plexitis.  In an October 1994 treatment note, he complained of pain and swelling of the second and third right metacarpophalangeal (MCP) joint for the past year.  He denied nausea, weight loss, or fatigue.  Following a right hand MRI study in January 1995 and a synovial biopsy of the right third MCP joint in March 1995, the diagnosis was right third MCP monoarticular arthritis in June 1995.

In a follow-up VA treatment note for MCP monoarthritis of the right second and third fingers with swelling dated in August 1995, he denied problems with other joints.  In October 1995 he complained of right third MCP arthritis for three to four years with increased pain status post surgical biopsy with chronic inflammation.  He denied a history of right upper quadrant pain or jaundice; nausea, vomiting, or diarrhea; gastrointestinal bleed; or weight loss.  The assessment was labs consistent with hemochromatosis.  Following a liver biopsy, the diagnosis was hemochromatosis in November 1995, and he was started on weekly phlebotomy treatments.

In a treatment note dated in January 1996 he reported no change in joint pain and disclosed results of testing for hemochromatosis among family members.  In February 1996 during his twelfth of twenty initial phlebotomy sessions, he complained of bilateral brachioplexitis.  Approximately two weeks later he complained of left thumb pain and denied any other joint complaints.  In March 1996 he stated that his left wrist remained a problem.  During an April 1996 phlebotomy treatment he complained of insomnia related to left hand pain.  A May 1996 treatment note indicated that arthritis mainly affects the right third MCP joint.  In another May 1996 treatment note he denied abdominal pain, nausea or vomiting, and reported that his weight, which was recorded as 149 pounds, was stable.  In July 1996 he complained of pain in the following joints: left first carpometacarpal (CMC), left first MCP, occasional right second MCP, and chronic right third MCP.

In a preanesthetic summary report dated in February 1997, the Veteran denied any gastrointestinal symptoms.  In a treatment note dated in April 1997, the examiner remarked that it was the first time he had seen the Veteran in this much discomfort.  The note went on to describe his hands and that the Veteran had started Tylenol, but he encountered insomnia.  In May 1997 the assessment was worsening arthritis in his hands secondary to hemochromatosis.  In September 1997 he complained of chronic pain to both hands.  The assessment was osteoarthritis secondary to hemochromatosis.  Later that month he indicated he planned to stop his copier repair job in October in preparation for hand surgery.  Treatment records in November 1997 included an assessment of insomnia.

A January 1998 VA examination report pertained to the Veteran's December 1992 claims for service connection.  He reported that he had been on medical leave from his job as a copier technician since October 1997.  His weight was recorded as 132 pounds.

His present claim for VA compensation benefits was received in December 2003.  His claims for service connection included hemochromatosis and osteoarthritis.  He indicated that each disability began in 1996 and that he was treated at the Denver VA Medical Center.  

In a report of contact with the Veteran dated in September 2004, the Veteran explained to the RO that hemochromatosis is a life-long condition that existed prior to service and claimed it was aggravated by service.  He claimed osteoarthritis as secondary to hemochromatosis.  He stated that he was not treated for these disabilities in service and was diagnosed with them in 1996 at the Denver VA Medical Center.

In a VA treatment record dated in January 2003, the Veteran complained of left sided biceps tenosynovitis and stated that his left shoulder had really improved.  In a treatment note dated in January 2003 he indicated that the issues of unemployment were major.  Examination findings included major shoulder crepitus.  In May 2003 he stated that his joints were all worse, particularly the left toes, hand, and shoulders.  He indicated his weight was down 10 pounds, which on examination was 155.  The assessment included hereditary hemochromatosis and marked osteoarthritis of the hands and shoulders.  Subsequent VA treatment records dated to February 2010 included continued complaints related to hand and shoulder osteoarthritis associated with hemochromatosis.

As noted earlier, a November 2004 SSA inquiry indicated that the date of disability onset for SSA purposes was determined to be October 1997, the month that the Veteran had hand surgery and stopped working in his job as a copier technician.

The Veteran submitted lay statements from two brothers and his parents in June 2006 in support of his claims.  His brother, E. R., indicated that he also has hemochromatosis and is service connected for it because he was diagnosed with it during service.  He said that he and the Veteran otherwise have the same symptoms.  He stated that the Veteran had numerous problems while on active duty with oversleeping and falling asleep while on duty and complained to him "on numerous occasions about getting pains in his joints with no apparent cause."  He apparently told E. R. that he did not want to complain to the Army medics as he did not want to be accused of malingering.  He added that other symptoms that the Veteran reported to him were "muscle and joint pain, low endurance, chronic constipation, problems thinking clearly, poor concentration and poor attentiveness, all related symptoms of hemochromatosis."  

Another brother, A. R., indicated that he heard about the Veteran's symptoms of hemochromatosis during the Veteran's first period of service second-hand from his mother or brother, but he had the opportunity to visit the Veteran during his second period of service.  He stated that the Veteran appeared to be skinny and undernourished and was extremely tired.  He reported that the Veteran complained of weakness and sharp pains in his joints, but he was tired of going to sick call because no one believed his complaints.  Another brother, N. R., stated that he was aware of the Veteran's difficulties with chronic fatigue and joint pain.  His parents indicated that the Veteran reported a lot of muscle and joints pains during service for which he could not think of a cause.  

In September 2008 the Veteran testified that he was diagnosed with hemochromatosis in 1995 and in hindsight believed that slow-healing injuries, constant constipation that caused prolapsed hemorrhoids, and constant fatigue were symptoms of hemochromatosis during military service.  He also testified under oath that he was in a car accident as a passenger in 1974 during active duty and tried to brace himself when the car traveling 65 miles per hour struck a tree.  There were no seatbelts in the car and he believed his shoulders were probably affected.  He also described facial cuts and neck and back injuries related to the accident.  He stated that he was released from the emergency room at Wentworth Douglass Hospital in Dover, New Hampshire to his father, who was able to care for him at home.

Responding to questions from his representative, he testified that the left hand and right hand might be injured as a result of the original car accident in 1974 and that the hemochromatosis "probably just aggravated" his hands or wrists.  He stated that he had shoulder problems for 30 years and was treated by VA doctors.

His brother, A. R., testified that he observed the Veteran to be depressed and having difficulty sleeping when he visited him while stationed in Germany.

In correspondence dated in November 2008, the Veteran reiterated his contentions that the failure to diagnose hemochromatosis in service contributed to the severity of his disability and directly caused many of his disabling conditions.  He also described the following symptoms during service that he believed were manifestations of hemochromatosis:  knee problems in May 1974, slow healing, prolapsed hemorrhoids due to constant constipation, and constant fatigue.

The Veteran was afforded a VA medical examination in June 2010.  The examining VA physician described in great detail his review of the claims folder and subjective history obtained from the Veteran.  The Veteran described his beliefs that he had some symptoms of hemochromatosis during active duty, including frequent fatigue for which he was not seen by medical providers, leg cramps described as "shin splints," and multiple joint complaints.  He also believed he had gastrointestinal problems described as mild constipation and passing bowel movements every three days, which he believed caused hemorrhoids.  He indicated that he was told to increase the fiber in his diet after his hemorrhoid surgery, and he no longer had any problems with hemorrhoids or constipation.  

Regarding left shoulder osteoarthritis, the Veteran dated the onset of shoulder pain to a post-active duty injury in 2005 or 2006 when he reached up to lift a heavy fan and felt sudden pain.  He described the onset of right shoulder pain to a post-active duty episode of sawing plastic baseboards in 2002.  He described right hand osteoarthritis symptoms in approximately 1994 or 1995 and left hand discomfort in 1997 or 1998.

The Veteran also described a motor vehicle accident in 1974 and sustaining a major laceration over the right periorbital area as well as lacerations on his arm and a whiplash injury of his neck with loss of consciousness for approximately three days.  He denied any specific injuries to his shoulders or hands.  He indicated that he had wrist sprains that were treated with splints with resolution of the discomfort.  The examiner noted that service treatment records reflected that the motor vehicle accident occurred in January 1974 three months prior to enlistment.

Following a physical examination, laboratory studies, and x-ray studies of his shoulders and hands, the diagnosis was hemochromatosis with associated bilateral shoulder degenerative joint disease and bilateral hand degenerative joint disease.  As requested by the November 2009 Board remand directives, the examiner explained that the Veteran's hemochromatosis is a congenital or hereditary "disease" rather than a "defect" because the condition is considered capable of improving or deteriorating based on appropriate therapy with periodic phlebotomies.  

He next opined that it was less likely that the preexisting hemochromatosis underwent a permanent increase in severity during active service and supported his conclusion with a detailed medical rationale.  He explained that although the Veteran experienced fatigue during active duty, it is more likely that this was related to the reported difficulty sleeping.  He also stated that the symptoms of fatigue related to hemochromatosis would be expected to occur much later in the course of the disease.  The examiner also explained that the Veteran's gastrointestinal symptoms were all acute, self-limited diseases, usually due to gastroenteritis with diarrhea, and not a chronic persistent gastrointestinal disorder such as would be expected due to a chronic illness such as hemochromatosis.  In addition, he noted it would be unusual for hemochromatosis to give any gastrointestinal symptoms.  He also detailed that the reported episodes of pain in multiple different joints during active duty as noted were associated with specific injuries.  At no time during his active duty, the examiner explained, did the Veteran have specific joint-related symptoms that were not associated with injuries or that were persistent as would be expected with hemochromatosis-associated arthropathy.  Finally, he indicated that muscle cramps are not a symptom that occurs due to hemochromatosis.

He also opined that it is less likely that the bilateral shoulder and hand disabilities had their clinical onset in service, or are otherwise related to active service.  The examiner based his conclusion on the fact that the Veteran did not have recurrent persistent problems in these joints during active duty.  Instead, he opined that the bilateral shoulder and hand disabilities were at least as likely as not due to the Veteran's congenital/hereditary hemochromatosis.  However, the examiner reiterated that is less likely that the preexisting hemochromatosis underwent a permanent increase in severity during active service.  He further opined that the pre-active duty automobile accident in January 1974 and the post-active duty automobile accident in July 2006 were not associated with any effect on the bilateral shoulders or feet because the Veteran had no associated injuries to these specific joints in these automobile accidents.  

The Board has considered the medical and lay evidence of record, but finds that service connection for hemochromatosis with associated osteoarthritis is not warranted, and the claims must be denied.  The Veteran does not dispute that his hemochromatosis is a congenital disorder and therefore existed prior to his military service.  Likewise, the June 2010 VA examiner concluded that the Veteran's hemochromatosis was a congenital/hereditary disease.  Thus, the disease clearly and unmistakably preexisted military service.  See 38 C.F.R. § 3.303(c) (providing, in pertinent part, that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary). 

Having found that the Veteran's hemochromatosis clearly and unmistakably existed prior to his entry into military service, the Board must now determine whether there is clear and unmistakable evidence that the disability was not aggravated during service. 

The only medical opinion to address the question of aggravation of the Veteran's hemochromatosis with associated osteoarthritis is from the June 2010 VA examiner, although the record was held open for 60 days following the September 2008 hearing to allow the Veteran to obtain a medical opinion in support of his claim as requested.  The Board finds that the opinions of the June 2010 VA examiner are persuasive and probative evidence against the claims because they are based on a review of the claims file, subjective history from the Veteran, and physical examination, and they are supported by an articulated, detailed medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The opinions addressed the symptoms the Veteran contends were manifestations of hemochromatosis during service and offered a rational for concluding that these symptoms were not due to hemochromatosis.  

The Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms.  See 38 C.F.R. § 3.159(a)(2) (2011); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that medical and lay evidence contradicts the Veteran's assertions that he experienced symptoms of hemochromatosis in service or that he experienced a continuity of shoulder and hand symptomatology since separation from active service.  See 38 C.F.R. § 3.303(b).  For example, service treatment records indeed reflect that each of the Veteran's complaints of joint pain was related to a specific injury.  In this regard, the Board finds that the Veteran's statements to family members that there was "no apparent cause" for his numerous joint complaints during service are not credible.  Similarly, while the Veteran describes constipation during service as a symptom of hemochromatosis, his service treatment records reflect constipation only in August 1974 with several other episodes of diarrhea.  Notably, however, post-service treatment records do not reflect current gastrointestinal symptoms associated with hemochromatosis.  Rather, the Veteran stated on VA examination that he no longer had problems with constipation or hemorrhoids, and he did not identify other gastrointestinal problems associated with hemochromatosis.  

Regarding his complaints of fatigue during service, the Board notes that he complained of fatigue in June 1974 and the next documented complaint of sleep problems or fatigue to medical providers was in April 1996 when he complained of insomnia.  The Board also finds that VA medical examiner's explanation that symptoms of fatigue related to hemochromatosis would be expected to occur much later in the course of the disease is more probative than the Veteran's assertions because medical evidence does not support a continuity of symptomatology of fatigue since service, and the Board does not find the Veteran's statements to be credible.

In addition to characterizing multiple joint or musculoskeletal injuries as generalized joint pains without an apparent cause, he testified under oath that he was in an in-service car accident in 1974 when service treatment records clearly reflect that the accident happened in January 1974 prior to service.  Furthermore, he testified that he has had shoulder problems for 30 years.  However, he repeatedly denied joint problems other than in his hands in the 1990s after he was diagnosed with hemochromatosis, and he also described the onset of his shoulder problems as occurring within the past decade on VA examination in June 2010.  As his statements are inconsistent and contradicted by contemporaneous medical evidence of record, the Board finds that he has impeached his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Therefore, the Board must conclude that he is not a reliable or credible witness and his statement regarding a continuity of shoulder or hand symptomatology since military service are not persuasive.

In addition to the medical evidence, the Board has considered the Veteran, his family members', and his representative's contentions that the Veteran's hemochromatosis was aggravated during military service, but finds that these lay opinions are not competent medical evidence as the question at issue clearly requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the opinion of the VA examiner is of significantly greater probative value than their lay assertions. 

There is no dispute that the Veteran's hemochromatosis is a congenital disorder and therefore existed prior to service.  See 38 C.F.R. § 3.303(c).  The VA examiner determined that the fatigue, gastrointestinal complaints, joint complaints, and muscle cramps complained of in service were not related to hemochromatosis.  The examiner concluded that therefore, the preexisting hemochromatosis did not permanently increase in severity during service.  As the examiner concluded that the in-service complaints were not related to hemochromatosis and therefore, the hemochromatosis did not worsen during service, such is clear and unmistakable evidence that the Veteran's preexisting hemochromatosis was not aggravated in service.  See Wagner, 370 F.3d at 1096 (a lack of aggravation may be shown by establishing that there was no increase in disability during service).  There is no competent medical opinion to the contrary.   Accordingly, the Board finds that the presumption of soundness has been rebutted.  It necessarily follows that because there was no increase in the preexisting hemochromatosis during service, that condition was not aggravated by service.  38 C.F.R. § 3.306(b).  Therefore, the claim for service connection for hemochromatosis is denied. 

Concerning the issues of service connection for osteoarthritis of the bilateral shoulders and hands on a secondary basis, the Board notes that the Veteran did not claim that these disabilities are directly related to service until the September 2008 hearing during which he testified under oath that these disabilities were due to an in-service automobile accident in 1974.  However, the date of the accident and the reported injuries are inconsistent with prior statements made during and after service that the accident occurred in January 1974 and resulted in a laceration and whiplash.  Thus, such contentions are not credible.  Moreover, the VA examiner provided a highly probative opinion that such disabilities are not related to service.  Accordingly, service connection for these claims is denied on a direct basis.  Further, there is no evidence of arthritis in these joints within a year following discharge from service, and these conditions are also denied on a presumptive basis.  

The Veteran has primarily claimed that osteoarthritis of the shoulders and hands is due to or a consequence of his hemochromatosis.  In fact, the VA physician in June 2010 opined that these disabilities were at least as likely as not related to his hemochromatosis.  The provisions of 38 C.F.R. § 3.310, however, only apply to service connection for secondary disabilities caused by a service-connected disability.  As such, there is no legal basis of entitlement to secondary service connection for osteoarthritis of the shoulders and hands because the Veteran has not been granted service connection for the disorder that caused his osteoarthritis of the shoulders and hands, hemochromatosis.  Therefore, with respect to the claims of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for hemochromatosis is denied.

Entitlement to service connection for osteoarthritis of the right shoulder is denied.

Entitlement to service connection for osteoarthritis of the left shoulder is denied.

Entitlement to service connection for osteoarthritis of the right hand is denied.

Entitlement to service connection for osteoarthritis of the left hand is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


